Citation Nr: 0617277	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-36 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




REMAND

The veteran served on active duty from January 1968 to July 
1976.

VA is required to notify the veteran of: (1) the information 
and evidence that is needed to substantiate and complete his 
claim; (2) what part of that evidence he is responsible for 
providing; (3) what part of that evidence VA will attempt to 
obtain for him; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  The veteran has not yet been provided 
with a notice letter specifically addressing the fourth 
element and this should be done in order to ensure compliance 
with VA's duty to notify.

There are no service medical records in the claims folder 
dated between January 1968 and April 1975.  As such, the 
claims file lacks a complete representation of the veteran's 
medical treatment or examinations in service.  More 
development (as detailed below) is necessary to ensure an 
adequate attempt to obtain the missing service medical 
records.

The extant service medical records show the veteran was 
diagnosed as having scoliosis in April 1975 and treatment in 
1976 at which time it was reported that the veteran had been 
on profile for low back pain, but that the records of the 
profile had been misplaced.  The veteran's VA treatment 
records include several diagnoses of narrowing of the 
intervertebral disc spaces and treatment for back pain 
beginning in August 1999 and as recent as June 2002.  Where 
the record contains evidence of a current disability and 
indicates that the disability may be associated with active 
service, but does not contain sufficient medical evidence to 
make a decision on the claim, a medical examination is 
necessary.  38 U.S.C.A. § 5103A (2005).

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.   Send the veteran a notice letter 
discussing what information and evidence 
not of record is necessary to substantiate 
his claim, what information and evidence 
VA will seek to provide, and what 
information and evidence he is expected to 
provide.  Additionally, invite him to 
submit all pertinent evidence in his 
possession pertaining to the claims.

2.  Develop this case according to 
applicable criteria pertaining to 
disposition of cases where service medical 
records are lost.  This includes notifying 
the veteran that he can submit alternate 
evidence, including, but not limited to, 
statements from service medical personnel, 
"buddy" certificates or affidavits, 
employment physical examinations, medical 
evidence from hospitals, clinics, and 
private physicians by which or by whom a 
veteran may have been treated, especially 
soon after discharge, letters written 
during service, photographs taken during 
service, pharmacy prescription records, 
and insurance examination reports.  Ask 
the veteran to complete and return NA 
forms 13055 ("Request for Information 
Needed to Reconstruct Medical Data") and 
13075 ("Questionnaire about Military 
Service").  Pursue all logical follow-up 
development in this regard.

3.  Schedule a VA spine examination to 
determine the nature and etiology of the 
veteran's lumbar spine condition.  The 
examiner should review the claims folder 
in conjunction with the examination and 
answer the following questions:
	
	a.  Does the veteran have a current 
lumbar spine disability?

	b.  If the veteran currently has a 
lumbar spine disability, is it at 
least as likely as not (probability 
of 50 percent or more) that the 
disability was initially manifested 
during service or is otherwise 
related to active service?

4.  Review the examination report and if 
it is inadequate for any reason, return it 
for revision.

5.  Thereafter, if the claim on appeal 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case which summarizes the 
evidence and analyzes all pertinent legal 
authority.  Allow appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

